Citation Nr: 1642272	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-50 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher level of special monthly compensation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty  in the United States Army from July 1970 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and  September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

The Veteran testified regarding the right wrist issue at a videoconference hearing before the Board in December 2010; a transcript of that proceeding is of record.  The right wrist issue was previously remanded in November 2011 and June 2014; the special monthly compensation (SMC) issue was also remanded in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide additional VA examinations.  When disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that VA examinations should determine whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07  (1995).  Such inquiry is not to be limited to muscles or nerves and, where feasible, determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previously provided VA examinations do not meet these requirements, VA must provide an additional examination ascertaining the nature and severity of the Veteran's right wrist residuals.

Furthermore, an examination is necessary to determine whether entitlement to a higher level of SMC is warranted.  Entitlement to SMC is currently in effect for anatomical loss of a creative organ and housebound benefits from February 22, 2011.  The next level of SMC is for aid and attendance.  VA provided an examination addressing this in August 2015 and the Veteran submitted a June 2016 private evaluation.  Since these examinations, the Veteran has been granted an increased rating for prostate cancer; in addition, as outlined above, an additional examination must be completed to determine the severity of the right wrist residuals.  Because the Veteran reports that his prostate cancer and wrist residuals contribute to his need for a higher level of SMC, an additional examination is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

2.  Schedule the Veteran for a VA orthopedic examination.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected residuals of right wrist fracture, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right wrist, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right wrist, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period.  This retrospective opinion should also include any paired joints.  

3.  After completing the above, schedule a VA medical examination to ascertain whether the Veteran is so helpless as to be permanently bedridden or in need of regular aid and attendance due to service-connected disabilities.  The complete rationale for all opinions expressed must be set forth.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




